Citation Nr: 1411383	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  08-15 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for status post fracture of right fifth metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for status post fracture of right fifth metacarpal, with a noncompensable evaluation assigned effective July 30, 2004.

The Board previously remanded this matter for further evidentiary development in February 2012.  The requested development was completed and the case has now been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's status post fracture of right fifth metacarpal is manifested by complaints of pain and some limitation of motion of his right fifth finger.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for status post fracture of right fifth metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5156, 5230 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify claimants of the requirements for substantiating their claims for VA benefits and to assist in the development of their claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2013).  

The notice and assistance requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, what subset of the necessary information or evidence, if any, the claimant is to provide, and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Here, compliant VCAA notice concerning the underlying claim for service connection was provided in March 2005. 

However, the Board notes that the claim for a higher initial rating for a right fifth finger disability arises from the initial award of service connection.  In Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  19 Vet. App. 473, 490 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (section 5103(a) notice is no longer required after service connection is awarded).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, and reports from the Veteran's VA examinations.  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, the Veteran was asked to provide information concerning current treatment in a February 2012 letter, VA treatment records were obtained, and a VA examination was conducted, which provided sufficient information to evaluate the Veteran's disability.  Neither the Veteran nor his representative has alleged any deficiency in the record or noncompliance with the remand instructions.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

There is no indication that any additional evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide any additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's disability is evaluated as noncompensably disabling under Diagnostic Code 5230.  A maximum zero percent rating is assigned under Diagnostic Code 5230 for any limitation of motion of the ring or little finger (whether on the dominant or non-dominant hand).  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2013).  Favorable or unfavorable ankylosis of the little finger also provides for a maximum rating of zero percent.  38 C.F.R. § 4.71a, Diagnostic Code 5227.

To warrant a compensable rating for the little finger, an amputation of the finger must be shown.  Amputation of the little finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto warrants a 10 percent evaluation. Amputation of the little finger with metacarpal resection (more than half the bone lost) warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5156.

At the Veteran's September 2006 VA examination, he complained of continued pain in his right fifth finger since his in-service injury and stated that he could no longer play the piano due to limitation of motion with repetition.  He also complained of weakness and difficulty lifting objects, but he denied any flare-ups.  Upon physical examination, the examiner found that there was no amputation or ankylosis of any of the Veteran's fingers.  The Veteran's right fifth finger was described as having a slight raised three centimeter round knot at the metacarpal that was not painful on palpation.  The right fifth metacarpal and phalangeal joints had extension and flexion from 0 to 90 degrees without pain, and 0 to 80 degrees after repetition due to pain, fatigue, lack of endurance, and weakness.  The proximal interphalangeal joint in the Veteran's right fifth finger had extension and flexion from 0 to 100 degrees with no change after repetitive use.  Finally, the distal interphalangeal joint of the Veteran's right fifth finger had extension and flexion from 0 to 70 degrees with no change after repetitive use.  X-ray of the right hand was negative.

In the Veteran's May 2008 VA Form 9, he noted that he was not treated properly in service and that his fracture had not healed properly.  He stated that he could not lift anything over five to ten pounds without his hand hurting, especially if the weather was damp or cold.  He reported that he played piano in a local musical group prior to service but was unable to do so following his injury.  The Veteran also contended that his right fifth finger disability more closely resembled loss of the metacarpal than it resembled a normal metacarpal.

The Veteran underwent another VA examination in March 2012.  At this examination, the Veteran reported that flare-ups of his right fifth finger disability lead to increased pain and swelling at the base of his finger.  While his right fifth finger exhibited limitation of motion, no additional limitation of motion was found after three repetitions.  During muscle strength testing, the Veteran's right hand grip was 4/5, indicating active movement against some resistance.  There was no ankylosis found in any of the Veteran's fingers.  The Veteran experienced pain due to direct pressure on or compression of his right hand, such as when he shook hands or put any weight on his fifth finger.  The examiner found that the Veteran's right fifth finger was functionally impaired 
due to excess fatigability, pain on movement, and swelling.  However, the examiner also concluded that the Veteran's right fifth finger was not functionally impaired to the point where no effective function remained other than that which would be equally well served by an amputation with prosthesis.

The Board also considered the VA treatment records associated with this file, but these records did not provide any additional information to support the Veteran's claim for an initial compensable evaluation.

Upon review of the record, the Board finds that the preponderance of the evidence is against a compensable rating for the Veteran's status post right fifth metacarpal fracture.  

The Board acknowledges the Veteran's complaints of pain, weakness and functional impairment.  However, the maximum rating assignable for limitation of motion, and even for favorable or unfavorable ankylosis, of the fifth finger is 
zero percent.  To be compensable, there must be amputation of the finger at the proximal joint, which is clearly not shown here.  Moreover, the 2011 VA examiner specifically noted the Veteran's level of functional impairment was not so diminished that amputation with prosthesis would equally serve the Veteran.  Such conclusion is consistent with the findings on examination showing good range of motion and no gap between the finger and thumb or finger and palm.  Moreover, 
he is able to grip against some resistance, and his x-rays were negative on both examinations.  Thus, the findings do not reflect impairment consistent with an amputation of the fifth finger at the proximal joint, nor does it resemble amputation with resection of at least half of the metacarpal bone, as the Veteran alleges.  

The Board has considered the Veteran's lay assertions as to the severity and impact of his disability.  However, the lay evidence does not reflect a disability picture that more closely approximates the criteria for a higher schedular rating at any point during the course of the claim.  The Veteran's complaints of pain in his right fifth finger and associated limitation of function have been accepted by various medical providers and examiners, but the subjective symptoms and objective findings do 
not show impairment of function that approximates the disability level warranting 
a higher schedular rating.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his disability.   

Finally, the Board has also considered whether the Veteran's status post right fifth metacarpal fracture presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[T]he rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In this case, the rating criteria, to include consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's disability level and symptomatology, to include pain, weakness, and limitation of motion.  Indeed, the criteria contemplate impairment resulting from the finger being frozen in an unnatural position (unfavorable ankylosis), which still warrants only a noncompensable evaluation, as well as whether symptomatology 
is more consistent with amputation of the finger.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a compensable rating for the status post right fifth metacarpal fracture is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


